DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2 and 10 is objected to because of the following informalities:  
“after the stearic acid functional groups are separately from each of the graphene molecules” in claim 1 should be “after the stearic acid functional groups are separated from each of the graphene molecules”.
The word “dibinding" on line 3 (second page) of claim 2 should be “debinding”.
“the power material” in claim 10 should be “the powder material”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

The limitation “connected in an annular means” in lines 5-6 of claim 1 is herein interpreted under 35 USC 112(f) because it recites “annular means”, functional language modifying the means (connected in) and lacks structure for the means for performing the connecting. If the recited “annular means” are intended to merely encompass the arrangement of atoms within a graphene molecule, claim 1 does not set forth this interpretation and such limitation would be better set forth by directly stating the structure without relying on the presently claimed “means”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “connected in an annular means” in lines 5-6 of claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Further regarding claim 1, it is not clear if the “graphene molecules” recited several times throughout claim 1 refer to a 6-atom unit cell in a graphene lattice or the network of chemically bonded unit cells which graphene by definition comprises. Both a 6-atom cell and a network of chemically bonded cells meet the broadest reasonable interpretation of a “molecule”, and both at least comprise six carbon atoms connected on the perimeter of a single hexagonal unit cell. While limitations and description that “each of the graphene molecules has six carbon atoms” suggests that a claimed molecule is intended to encompass a unit cell, the limitation “the carbon atoms of each of the graphene molecules is connected with a stearic acid functional group via a sp3 bond” suggests that a molecule is intended to encompass a sheet of unit cells, particularly in view of the paragraph from page 4 line 23 to page 5 line 15 and Fig. 8 of the present disclosure which shows some, whole, individual 6-atom cells lacking a bound stearic acid group. 
Claims 2-11 are rejected under 35 USC 112(b) because they depend on claim 1.
Claim 2 recites the limitation "the liquid state binder” in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, the limitation “the powder material for being in a melted status” in step c) of claim 2 is indefinite because it is not clear which powder material “the powder material for being in a melted status” refers because the entirety of the powder material itself either before or during step c) is in a solid dispersion and not a fully liquid state because at step c), only the binder appears to be in a liquid state. If the above antecedent basis concern regarding the recited liquid state binder were resolved, step c) of claim 2 appears intended to recite heating the powder material so as to form a liquid-state mixing material, wherein the liquid-state mixing material includes the metal powder, the liquid-state binder and the graphene powder.
            
                660
                °
            
        C, and the melting point of copper is             
                1084
                °
            
        C, whereas the final paragraphs of page 8 of the present disclosure indicates that when the metal particles of are copper, the environment in step f) is heated to 1,050 degrees Celsius, and when the metal particles are aluminum, the environment in step f) is heated to 600 degrees Celsius. While the temperatures in the specification are sufficient to consolidate copper and aluminum by sintering respectively, these temperatures are not sufficient to cause the thermodynamic phase change of melting the respective particles. Examiner is not sure how “the brown part is sintered for enabling the metal particles to be melted for forming the metal body” can be rectified.
Further regarding claims 2 and 5, it is not clear what is encompassed by “a watery/solvent debinding”. The word “watery” is relative and it is unclear whether or not it actually requires “water” or encompasses any fluid that has properties similar to water, such as room temperature viscosity or ability to dissolve solutes. As the specification does not elaborate on specific solvents in the “watery/solvent” debinding process, the solvents which meet this limitation cannot be determined.
Claims 3-6 are rejected under 35 USC 112(b) because they depend on claim 2.
Claim 3 recites the limitation “the solid-state binder" in line 9.  There is insufficient antecedent basis for this limitation in the claim. If it is the binder which is melted in step c) of claim 2, and a solid-state binder is formed in step d) of claim 2 this is not clearly set forth. Note that step d) of claim 2 states “filling the liquid-state mixing material in a mold for being injection molded and solidified to form a green part”, and does not actually recite that the binder itself is solidified to form a solid-state binder.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1)  and 102(a)(2) as being anticipated by Tseng  (US20200009653).
The Tseng reference qualifies as prior art under 35 USC 102(a)(1) because the reference was published January 9, 2020 which is earlier than the effective filing date of the present invention which is  March 27, 2020, and the Tseng reference indicates inventive effort from an inventor, Lin Tzu-Yao, who is not identified as an inventor of the patent application presently under examination.
The applied reference has a common assignee and at least one joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of 
Regarding claim 1, Tseng discloses a graphene modifying method of metal (graphene molecules thereby form a three-dimensional mash embedded in the metal [0005]), including steps of: providing a metal powder, a graphene powder and a binder ([0005], claim 1), wherein the metal powder has a plurality of metal particles [0005], the binder has a wax material [0005], the graphene powder has a plurality of graphene micro pieces ([0005], Figs. 7-8). Tseng discloses each of the graphene micro pieces is formed by graphene molecules connected with each other and, each of the graphene molecules has six annularly connected carbon atoms (each graphene piece comprising a plurality of graphene molecules connected with each other, each graphene molecule comprising six carbon atoms annually connected with each other [0005], claim 1), which would necessitate that some means at some point had annularly connected six carbon atoms. Tseng discloses that one of the carbon atoms of each of the graphene molecules is connected with a stearic acid functional group via a sp3 bond ([0005], [0010], [0024], claim 7), the binder has a coupling agent with 0.5.about.2% in weight [0011] and a dispersing agent (dispersant) with 5 to 20% in weight [0012], the coupling agent is selected from one of titanate or chromium complex [0011], and the dispersing agent is selected from a group consisted of methylpentanol (sec-hexyl alcohol), polyacrylamide and fatty acid polyethylene glycol ester [0012]. 
Tseng discloses mixing the metal powder, the graphene powder and the binder to form a powder material ([0005], claim 1), wherein heat is generated by a friction [0005]. Tseng discloses the sp3 bonds connected with each of the functional groups is thereby heated and broken [0005], [0010], [0024], claim 7). Tseng discloses that after the functional groups are 
Regarding claim 2, Tseng discloses c) heating the powder material for being in a melted status so as to form a liquid-state mixing material, wherein the liquid-state mixing material includes the metal powder, the liquid-state binder and the graphene powder [0005]. Tseng discloses injecting the liquid mixture material into a mold for molding and solidifying to form a green part [0005] which appears to meet the claimed limitation of filling the liquid-state mixing material in a mold for being injection molded and solidified to form a green part. Tseng discloses removing the binder in the green part to form a brown part [0005], wherein a watery/solvent debinding (solvent debinding) operation is firstly processed to the green part for removing a part of the binder [0005], so that a slit is formed in the brown part (pores are therefore formed in the brown part [0028]) and a thermal debinding operation is processed [0005], [0028]. Tseng discloses a temperature of the thermal debinding operation is between 140.about.170 degrees Celsius [0005], [0028]. Tseng discloses that the brown part is sintered for enabling the metal particles to be melted for forming the metal body ([0005], [0029], claim 1).
Regarding claim 3, Tseng discloses a green part includes the metal particles and the graphene pieces [0005] which are evenly mixed ([0013], [0025], Figs. 5-6) and the graphene pieces are wrapped by the binder and adhered with the metal particles [0006], [0025]. 
Regarding claim 5, Tseng discloses the watery/solvent debinding operation is to immerse the green part in a solvent for solving the binder [0007], [0028].
Regarding claim 6, Tseng discloses that the thermal debinding operation is to process a thermal treatment to the green part for vaporizing the binder (“the binder is vaporized by heating the brown part when the brown part is thermal debinded” [0008]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng  (US20200009653) as applied to claim 1 above and further in view of Liu (US 20100183471).

Liu teaches a process of metal injection molding with a feed comprising aluminum or aluminum alloy powder and a binder [0015-16]. Liu uses binders comprising stearic acid and wax [0041], and teaches both solvent and thermal debinding prior to sintering [0007]. Liu teaches that sintering the part following debinding comprises an elevated temperature process in a nitrogen atmosphere [0031], [0043], which is a nitrogen burning process. Liu suggests that sintering in a nitrogen process aids sintering aluminum by breaking down an oxide film which otherwise causes difficulty in sintering aluminum or aluminum alloys [0009], [0031]. 
Both Tseng and Liu teach forming sintered components by metal injection molding a feed comprising aluminum powder and a binder. Both references teach steps of solvent and thermal debinding prior to sintering, and both references suggest wax and stearic acid as binder components. The sintering operation disclosed by Tseng must occur in some atmosphere. 
It would have been obvious to one of ordinary skill in the art to sinter the components disclosed by Tseng at an elevated temperature in a nitrogen atmosphere because Liu suggests that doing so breaks down oxide films which cause difficulties in sintering aluminum or aluminum alloys [0009], [0031]. Sintering at an elevated temperature in a nitrogen atmosphere meets the nitrogen burning operation recited in claim 4. 

Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng  (US20200009653) as applied to claim 1 above and further in view of Chen (Chen, Yakun, et al. "Fabrication of in-situ grown graphene reinforced Cu matrix composites." Scientific reports 6.1 (2016): 1-9).
Regarding claim 8, Tseng discloses temperature and time parameters for sintering [0029], but Tseng does not specify a sintering apparatus.

Both Tseng and Chen teach forming a composite material by sintering feed comprising copper, graphene, and a binding phase.
Given Tseng’s silence on sintering apparatus, it would have been necessary for one of ordinary skill in the art to look to the art in order to find a known, predictable solution for selecting an appropriate sintering apparatus. In looking to the art it would have been obvious for one of ordinary skill in the art to select a vacuum thermo press sintering operation to perform the sintering operation disclosed by Tseng because Chen teaches that a vacuum thermo press is for forming the same type of composite by sintering the same type of starting materials.
Regarding claim 11, Tseng does not disclose a weight percentage of graphene in the powder material.
Chen varies the amount of graphene in the formed composite (Table 1 page 5) and determines that the formed component has favorable mechanical values when the amount of graphene is 0.95 wt% in the sintered component (Table 1, abstract, Conclusions page 7). It would have been necessary to form the composite material disclosed by Tseng with some amount of graphene. Given the favorable mechanical properties taught by Chen (Table 1, abstract, Conclusions page 7), it would have been obvious to form the sintered component to have a composition of 0.95 wt% graphene. As the powder material as claimed, and as disclosed by Tseng [0005], comprises metal powder, graphene and binder, and sintering occurs after debinding, the percentage of graphene in the sintered component must necessarily be greater than the percentage of graphene in the powder material, and in forming a sintered composite .

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng  (US20200009653) as applied to claim 1 above and further in view of Hidalgo-Manrique (Hidalgo-Manrique, Paloma, et al. "Copper/graphene composites: a review." Journal of materials science 54.19 (2019): 12236-12289).
Regarding claim 9, Tseng discloses embodiments in which the metal powder is copper [0024], [0029], but Tseng does not specify a morphology or composition.
Hidalgo-Manrique examines the processing–microstructure–properties relationship in copper-graphene composites (page 12237 right column last paragraph). In the examination of copper-graphene composites, Hidalgo-Manrique teaches that composites formed with dendritic Cu powder have a higher hardness than those formed of spherical copper particles, thereby suggesting that powder morphology is deterministic of the mechanical properties of the formed composite material (page 12289 left column). Hidalgo-Manrique teaches electrolytic (pure) copper as the metal powder which tends to be used (Powder metallurgy (PM) page 12239 left column). Hidalgo-Manrique teaches that sintering is the category of processes by which most researchers consolidate copper graphene composites (Consolidation section starting right column page 12241).
Both Tseng and Hidalgo-Manrique examine the processing of copper graphene composite materials.
The copper powder disclosed by Tseng must have some morphology. It would have been obvious for one of ordinary skill in the art to provide the metal powder in the process disclosed by Tseng as a dendritic copper powder because of the mechanical properties which 
Regarding claim 10, Tseng discloses that the powder material is formed through a mixing and granulation process [0013] which broadly encompasses planetary mixing and stirring, but Tseng does not specify planetary mixing and stirring.
Hidalgo-Manrique teaches mixing using a planetary mixing and stirring process (mechanical alloying in a planetary mill with stirring) which Hidalgo Manrique teaches allows intimate mixing of constituents on an atomic level producing better distribution of graphene in the copper matrix (Mixing section page 12239). Hidalgo Manrique teaches adding stearic acid to prevent excessive sticking and agglomeration of Cu powders, and that a binder may be used which must be removed before sintering (Mixing section page 12239 right column).
Both Tseng and Hidalgo-Manrique teach forming copper-graphene composites from a mixture of copper powder and graphene with mixing steps which mix metal powder and graphene with bginder.
It would have been necessary to use some type of mixing and granulation in the process disclosed by Tseng [0013], and given the mixing effectiveness taught by Hidalgo-Manrique of processes including a planetary mixing and stirring process (Mixing section page 12239), it would have been obvious for one of ordinary skill in the art to look to the art to find the known, predictable solution of planetary mixing and stirring for mixing powder mixtures comprising metal powder, graphene, stearic acid and binder.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US20200047254 discloses feed material for injection molding comprising powder and a binder which could comprise stearate or polyacrylamide. The reference also sinters in a atmosphere of a mixture of nitrogen and hydrogen.
CN106623890B discloses aluminum-graphene composites and dthat stearic acid s a known binder controlling agent for the process.
CN104326747B discloses forming composite material comprising graphene, and preferably metal particles. One exemplary embodiment uses a binder comprising stearic acid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736